TEZE    A-RNEY                  GENERAL
                          OF    TEXAS




                    September 28, 1967


Honorable Ogden Bass                   Opinion No. M-137
Criminal District Attorney
Brazoria County                        Re:   Construction of Section 17
Angleton, Texas                              of House Bill 266, Aats of
                                             the 60th Legislature, R.S.,
                                             1967, Chapter 565, amend-
                                             ing Section 3 of Article
                                             2338-19, in reference to
                                             the enlargement of the
                                             jurisdiction of the Domestia
                                             Relations Court of Brazoria
Dear Mr. Bass:                               County.
          In your request for an opinion from this office you
state the fallowing:
         "The Brazoria County Court of Domestic Re-
    lations was established by Chapter 307, Acts of
    the 59th Legislature, Regular Session, 1965,
    codified as Article 233849, Revised Civil Stat-
    utes of Texas (1925). Section 17 of House Bill
    266 purports to amend Article 2338-19, supra,
    by adding certain language to Section 3 thereof.
    Section 3 sets forth the jurisdiction of the
    Domestic Relations Court which Is conaurrent
    with the District and County Courts of Brazorla
    County, Texas, In certain classes of cases.
    Identical language is contalned In other sections
    of the bill purporting to effect changes in the
    jurisdiction of other specified courts of do-
    mestic relations.
         'Our county is engaged in an extensive
    right-of-way acquisition program. My office
    represents the county in the necessary condem-
    nation suits, many of which are tried by the
    judge of our domestic relations court pursuant
    to Sections 7 and 8 of Article 2338-19, supra.


                             - 635 -
Honorable Ogden Bass, page 2   (M-137)


    It appears that some of the titles to rlght-
    of-way purchased by the county for county
    roads will have to be cleared by tresspass to
    try title actions. It would be advantageous
    to us to have the resident domestic relations
    court judge try these cases rather than having
    to try these actions in the district courts
    which we share with three other counties. Our
    domestic relations court judge is concerned
    about his jurisdiction to try such cases and
    would appreciate having your opinion in this
    matter prior to entertaining or refusing to
    entertain jurisdiction.
         "Therefore, in your opinion, has the juris-
    diction of the Domestic Relations Court of
    Brazoria County been enlarged by House Bill 266
    to include general jurisdiction of suits for
    trial of title to land, for the enforcement of
    liens thereon, for trial of the right of prop-
    erty and the Issuance of writs of mandamus,
    habeas corpus and injunction in cases other than
    those between spouses, or between parents, or
    between them, or one of them, and their minor
    children, or between any of these and third
    persons, corporations, trustees or other legal
    entities?"
          Section 17 of said House Bill 266 amends Section 3 of
sald Article 2338-19, in part, concerning the jurisdiction of said
court as follows:
          "Section 3. The Court of Domestic Relations
     for Brazoria County shall have the jurisdiction
     concurrent with the District Courts in Brazoria
     County . . . of all suits for trial of title to
     land and for the enforcement of liens thereon,
     of all suits for trial of the right of property,
     and said Court and the Judges thereof shall have
     power to issue writs of habeas corpus, mandamus,
     injunction, and all,,writsnecessary to enforce
     their jurisdiction.
          The Legislature has the authority to create new court6
and may iegally authorize a domestic relations court to exercise
some of the general jurisdiction of a District Court. Jordan v.


                           -   636   -
..




     Hon. Ogden Bass, page 3 (M-137)


     Crudgington, 149 Tex. 237,   231 S.W.2d 641 (1950).
               It Is clear that the Legislature by enacting Section
     17 of House Bill 266 intended to and did enlarge the jurisdic-
     tion of the Brazoria County Court of Domestic Relations, so as
     to include the general jurisdiction of suits for trial of title
     to land, for the enforcement of liens thereon, of all suits for
     trial of the right of property, and said court and the judges
     thereof were granted power to issue writs of habeas corpus3
     mandamus, injunction, and all writs necessary to enforce their
     jurisdiction.
                             SUMMARY
               Section 17 of House Bill 266, Acts of the
          60th Legislature, Regular Session, 1967, Chapter
          565, amended Section 3 of Article 2338-19, Ver-
          non's Civil Statutes, so as to confer jurisdiction
          upon the Domestic Relations Court of Brazoria.
          County to try suits for trial of title to land,
          for the enforcement of liens thereon, for trial
          of the right of property, and said court and
          the judges thereof were granted the power to
          issue writs of habeas corpus, mandamus, injunc-
          tion, and all writs necessary to enforce their
          jurisdiction.

                                               truly yours,


                                                 C. MARTIN
                                           orney General of Texas
     Prepared by Jack Sparks
     Assistant Attorney General
     APPROVED:
     OPINION COMMITTEE
     Kerns Taylor, Chairman
     W. V. Geppert, Co-Chairman
     Paul Martin
     Bill Allen
     Ben Harrison
     A. J. CARUBBI, JR.
     Staff Legal Assistant

                                     -   637   -